DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 is being considered by the examiner.

 Claim Objections
Claim 2 is objected to because of the following informalities:  The claims recites the limitation “another operating screen” implying that there is a first operating screen however no first operating screen is claimed.  Appropriate correction is required. 
The Examiner has interpreted this claim language to only require one operating screen because only one operating screen is actually claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 5 and 16 recites the limitation "the one or more upcoming trip events" in line 1.  “There is insufficient antecedent basis for this limitation in the claim and it cannot be determined if the limitation is meant to refer back to a previously introduced element, e.g. the determined conditions of claim 1, or introduces a new element.  For the purposes of examination, it is assumed by the Examiner that "the one or more upcoming trip events" of claims 5 and 16 are referring to the “one or more upcoming trip events" of claims 3 and 14 respectively. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0267777 (Kumar et al.).
With respect to claims 1, 12, and 17
Kumar discloses: A method/job aid system (see at least Fig 6) comprising: 
determining conditions in which a vehicle system is operating or will operate during movement of the vehicle system along one or more routes (see at least Fig 4-6; #1020; and ¶0026-28; Discussing determining operating conditions of the system.); 
generating or selecting a context-sensitive action checklist (see at least Fig 4-6; #1020; and ¶0026-28 and ¶0031; Disclosing that the queries are based on the operating conditions of the system.) based on one or more of the conditions in which the vehicle system is operating or will operate (see at least Fig 4-6; #1020; and ¶0026-28 and ¶0031; Discussing presenting the operators with queries that they must respond to.); 
presenting the context-sensitive action checklist to an operator of the vehicle system during the movement of the vehicle system (see at least Fig 4-6; #1020; and ¶0026-28; discussing that the queries are based on the operating parameters of the vehicle.  The Examiner notes the term “action checklist is fairly broad and would include entering the current position of the train, identifying a passing train, etc.); 
receiving input from the operator of the vehicle system during the movement of the vehicle system (see at least Fig 4-6; #1020 and #1108; and ¶0026-28; Disclosing an operator inputting responses to the quarries.) and in response to one or more action items in the context-sensitive action checklist that is presented to the operator (see at least Fig 4-6; #1020 and #1108; and ¶0026-28; Disclosing an operator inputting responses to the quarries.), the input from the operator confirming conditions in which the vehicle system is operating or will operate (see at least Fig 4-6; #1020 and #1108; and ¶0026-29; Disclosing that the queries are about the operating conditions of the vehicle.); 
determining an alertness level of the operator of the vehicle system (see at least Fig 4-6; #1108; Monitor; and ¶0029 and ¶0032) based on the input that is received from the operator in response to the one or more action items in the context-sensitive action checklist (see at least Fig 4-6; #1108; Monitor; and ¶0029 and ¶0032; Discussing looking at an operator’s response to the queries to determine their alertness.); and 
implementing one or more alerting actions to increase the alertness level of the operator (see at least Fig 4-6; Take Action; claims 7-9; and ¶0031-32). 
The Examiner notes that claims 12 and 17 discusses the use of one or more processors to perform the functions claimed.  Kumar discloses one or more processors to perform the claimed task (see at least Fig 1 and 2; #1004; and ¶0021-23)
With respect to the additional language of claim 17 Kumar discloses:
wherein the one or more processors (#1004) also are configured to determine that the conditions in which the vehicle system is operating include one or more of a location of the vehicle system, a moving speed of the vehicle system, a throttle setting of the vehicle system, or a brake setting of the vehicle system (see at least Fig 2-6; #1004; and ¶007 and ¶0026-31).
With respect to claims 2 and 13
Kumar discloses:
 at least one of the action items in the context-sensitive action checklist requests information obtained from another operating screen or gauge onboard the vehicle system (see at least Fig 3-5; #1050; claim 10; and ¶0007 and ¶0027-29; Discussing that the queries may be about train parameters, which can be seen on screen #1034.  Also see Objection above.).
With respect to claims 3 and 13
Kumar discloses:
wherein the context-sensitive action checklist that is generated or selected includes the one or more action items that request a response from the operator that indicates one or more of performance of the vehicle system or an upcoming trip event that the vehicle system is heading toward along the one or more routes (see at least Fig 3-6; #1020; and ¶0027-29 and ¶0031).
With respect to claims 4 and 15
Kumar discloses:
wherein the one or more action items request the response from the operator that indicates one or more of: how far actual movement of the vehicle system deviates from a trip plan that dictates the movement of the vehicle system as a function of one or more of time, location, or distance along the one or more routes; how far a current throttle setting of the vehicle system deviates from a designated throttle setting that is designated by the trip plan; how far a current speed of the vehicle system deviates from a designated speed that is designated by the trip plan; an inter-car force between neighboring cars of the vehicle system; or a weight of one or more cars of the vehicle system (see at least Fig 3-6; #1020; and ¶0027-29 and ¶0031; The Examiner notes that this language is fairly broad and would include the operator entering the train position/speed/throttle/etc. because this would indicate how far the actual position/speed/throttle/etc. deviates from the plan.  In other words the claim language would cover the operator inputting the actual deviation/values or information that could be used to determine actual deviations/values.).
With respect to claims 5 and 16
Kumar discloses:
wherein the one or more upcoming trip events include one or more of a change in speed limit of the one or more routes, an approach to a section of the one or more routes under maintenance, an approach to a crossing gate along the one or more routes, or an approach to an area restricted by one or more track warrants (see at least Fig 3-6; #1020; and ¶0027-29 and ¶0031; Also see 112 above).
With respect to claims 6 and 14
Kumar discloses:
wherein the context-sensitive action checklist that is generated or selected requests that the operator confirms one or more of: that the vehicle system is approaching a section of the one or more routes having a reduced speed restriction that previously was communicated to the operator via radio, that the vehicle system includes a car carrying cargo requiring special handing, that a signal received from a wayside device was received and that a travel restriction represented by the signal was complied with by the vehicle system, or content of a track warrant received by the operator (see at least Fig 3-6; #1020; and ¶0027-29 and ¶0031).
With respect to claims 7 and 18
Kumar discloses:
wherein the context-sensitive action checklist is generated or selected based on one or more of: a geographic location of the vehicle system or a temporal duration since the operator last provided a response to a previous context- sensitive action checklist (see at least Fig 6; #1102; and ¶0021-25 and ¶0031-32), wherein the checklist varies based on one or more of the geographic location of the vehicle system or a length of time since the operator last completed another context-sensitive action checklist (see at least Fig 3-6; #1020; and ¶0021-29 ¶0031-32). 
With respect to claim 8
Kumar discloses:
wherein the conditions in which the vehicle system is operating include one or more of a location of the vehicle system, a moving speed of the vehicle system, a throttle setting of the vehicle system, or a brake setting of the vehicle system (see at least Fig 3-6; #1020; and ¶0026-29 ¶0031-32).
With respect to claims 9 and 19
Kumar discloses:
wherein the alertness level of the operator that is determined indicates how alert the operator is while controlling movement of the vehicle system (see at least Fig 6; #1108: and ¶0007 and ¶0029-32).
With respect to claims 10 and 19.
Kumar discloses:
wherein the alertness level of the operator is determined by comparing one or more responses to the context-sensitive action checklist that are received via the input from the operator with one or more designated responses (see at least Fig 6; #1108: and ¶0007 and ¶0029-32).
With respect to claims 11 and 20
Kumar discloses:
wherein the one or more designated responses are determined by one or more sensors (see at least Fig 3-6; #1020 and #1028; and ¶0027-29). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8188870 (Kumar et al.), US 7956757 (Kumar et al.), and US 2011/0205070 (Kumar et al.) are in the same family as US 2009/0267777 (Kumar et al.) which the 102 rejection is based on.
US 2009/0058624 (Kane et al.) is directed towards a cognitive alerter that will have an operator perform a sequence of tasks if they are not actively controlling a train and a reset button has not been pushed.
US 4525011 (Wilson) is directed towards a system that constantly checks the alertness of an operator by having them perform certain repetitive tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661